                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK
                                       _____________________

                                      No 17-CV-3896 (JFB)(AYS)
                                       _____________________

      TRUSTEES OF THE NORTHEAST CARPENTERS HEALTH, PENSION, ANNUITY,
        APPRENTICESHIP, AND LABOR MANAGEMENT COOPERATION FUNDS,
                                                               Petitioners,

                                              VERSUS

            BONDED WATERPROOFING SERVICE, INC. D/B/A BONDED C&R,
                                                               Respondent.
                                        ___________________

                                    MEMORANDUM AND ORDER
                                         November 26, 2018
                                       ___________________


JOSEPH F. BIANCO, District Judge:                    arbitration award (“Am. Pet.”)              and
                                                     accompanying exhibits. (ECF No. 9.)
    Trustees of the Northeast Carpenters
Health, Pension, Annuity, Apprenticeship,                At all relevant times, Bonded
and Labor Management Cooperation Funds               Waterproofing Service was bound to a
(“petitioners” or “the Funds”) commenced             collective bargaining agreement (“the CBA”)
this action to confirm an arbitration award          with the Northeast Regional Council of
obtained against Bonded Waterproofing                Carpenters (“the Union”). (Am. Pet. ¶ 7; Exs.
Service,     Inc. d/b/a      Bonded      C&R         A, B.) Under the CBA, employers such as
(“respondent” or “Bonded Waterproofing               Bonded Waterproofing Service are required
Service”). Petitioners also moved to recover         to make contributions to the Funds for all
attorney’s fees and costs in connection with         work performed within the Union’s trade and
this action. For the reasons set forth below,        geographical jurisdiction. (Am. Pet. ¶ 8; Ex.
the Court confirms the arbitration award and         A.) The CBA provides that “[f]ailure on the
grants petitioners’ motion for fees and costs.       part of the Employer to make the required
                                                     contributions . . . shall make the Employer
              I. BACKGROUND                          liable for all contributions due, all collection
                                                     costs including auditing and attorney fees,
A. Facts
                                                     20% of total due each Fund as liquidated
    The Court takes the following facts from         damages, plus interest,” and that “[t]he
the Funds’ amended petition to confirm the           Employer agrees to comply with the
                                                     collections policy enacted by the governing
body of the designated recipient.” (Am. Pet.                     In July 2017, respondent paid petitioners
Ex. A art. 16(b).)                                           $3,300, representing a partial payment of the
                                                             principal deficiency amount. (Am. Pet.
    The Funds established a Joint Policy for                 ¶ 20.)      Respondent has failed to pay
Collection of Delinquent Contributions (“the                 petitioners the balance of the principal
Collection Policy”). (Am. Pet. ¶ 10; Ex. C.)                 deficiency amount, amounts awarded for
If an employer is found delinquent in its                    interest, liquidated damages, attorney’s fees
contributions, the Collection Policy awards,                 and interest at an annual rate of ten percent
in addition to the delinquent contributions,                 thereon, and the arbitrator’s fee. (Id.)
interest, liquidated damages, attorney’s fees,               Accordingly, the Funds now seek the
arbitration fees, and audit costs. (Am. Pet.                 remaining balance of the arbitration award,
¶¶ 11, 12, 16; Ex. C. arts. 2.1(C), 6.1, 6.2,                interest from the date of the arbitration award
6.3.) The Collection Policy subjects disputes                through the date of judgment,1 and attorney’s
relating to an employer’s failure to remit                   fees and costs associated with this motion.
contributions to arbitration before the Funds’
designated      arbitrator.      (Am.     Pet.               B. Procedural History
¶ 15; Ex. C art. 2.2.)
                                                                 On June 29, 2017, petitioners filed a
     Petitioners initiated arbitration under the             petition in this Court, seeking confirmation of
Collection Policy and mailed Bonded                          the arbitrator’s award, as well as attorney’s
Waterproofing Service a Notice of Intent to                  fees and costs incurred in the instant action.
Arbitrate Delinquency dated April 24, 2017.                  (ECF No. 1.) Petitioners served respondent
(Am. Pet. ¶ 17; Ex. D.) The arbitrator                       on July 5, 2017. (ECF No. 8.) On January
thereafter held a hearing, found that Bonded                 16, 2018, petitioners filed an amended
Waterproofing Service had violated the CBA                   petition. (ECF No. 9.) Petitioners served
by failing to make the required contributions                respondent on January 24, 2018. (ECF No.
to the Funds between January 1, 2016 and                     11.) To date, respondent has not filed a
February 28, 2016, and ordered Bonded                        response or otherwise appeared in this action.
Waterproofing Service to pay the Funds a
total of $5,993.11, which includes                           II. CONFIRMATION OF ARBITRATION AWARD
(i) $3,312.74 in deficiencies, (ii) $367.82 in               A. Standard of Review
pre-award interest on the delinquent
contributions, (iii) $662.55 in liquidated                       A motion to confirm an arbitral award
damages, (iv) $900 in attorney’s fees and                    should be “treated as akin to a motion for
(v) $750.00 for the arbitrator’s fee. (Am. Pet.              summary judgment.” D.H. Blair & Co. v.
¶¶ 18-19; Ex. E.) The arbitrator also awarded                Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006).
interest at a rate of ten percent on any part of             The standard of review at the summary
the attorney’s fees awarded and not paid                     judgment stage is well settled. A court may
within thirty days of the date of the award.                 grant a motion for summary judgment under
(Am. Pet. ¶ 23; Ex. E.)                                      Federal Rule of Civil Procedure 56(a) only if
                                                             “the movant shows that there is no genuine
                                                             dispute as to any material fact and the movant

1
  Petitioners withdrew their request for confirmation        fees awarded at arbitration in their November 19, 2018
of the award of ten percent interest on the attorney’s       letter to the Court. (ECF No. 16.)


                                                         2
is entitled to judgment as a matter of law.”          nonmoving party must come forward with
Fed. R. Civ. P. 56(a); Gonzalez v. City of            specific facts showing that there is a genuine
Schenectady, 728 F.3d 149, 154 (2d Cir.               issue for trial.” Caldarola v. Calabrese, 298
2013). “The moving party bears the burden             F.3d 156, 160 (2d Cir. 2002) (alterations in
of showing that he or she is entitled to              original) (quoting Matsushita Elec. Indus.
summary judgment.” Huminski v. Corsones,              Co. v. Zenith Radio Corp., 475 U.S. 574, 586-
396 F.3d 53, 69 (2d Cir. 2005).                       87 (1986)). As the Supreme Court stated in
                                                      Anderson, “[i]f the evidence is merely
   A party asserting that a fact cannot be            colorable, or is not significantly probative,
   or is genuinely disputed must support              summary judgment may be granted.” 477
   the assertion by:         (A) citing to            U.S. at 249-50 (citations omitted). Thus, “the
   particular parts of materials in the               mere existence of some alleged factual
   record,     including       depositions,           dispute between the parties alone will not
   documents, electronically stored                   defeat an otherwise properly supported
   information,         affidavits       or           motion for summary judgment.” Id. at 247-
   declarations, stipulations (including              48. The nonmoving party may not rest upon
   those made for purposes of the                     mere conclusory allegations or denials but
   motion        only),        admissions,            must set forth “‘concrete particulars’
   interrogatory answers, or other                    showing that a trial is needed.” R.G. Grp. v.
   materials; or (B) showing that the                 Horn & Hardart Co., 751 F.2d 69, 77 (2d Cir.
   materials cited do not establish the               1984) (quoting SEC v. Research Automation
   absence or presence of a genuine                   Corp., 585 F.2d 31, 33 (2d Cir. 1978)). Thus,
   dispute, or that an adverse party                  it is insufficient for a party opposing
   cannot produce admissible evidence                 summary judgment “merely to assert a
   to support the fact.                               conclusion without supplying supporting
Fed. R. Civ. P. 56(c)(1). A court “is not to          arguments or facts.” BellSouth Telecomms.,
weigh the evidence but is instead required to         Inc. v. W.R. Grace & Co., 77 F.3d 603, 615
view the evidence in the light most favorable         (2d Cir. 1996) (quoting Research Automation
to the party opposing summary judgment, to            Corp., 585 F.2d at 33).
draw all reasonable inferences in favor of that       B. Discussion
party,    and      to    eschew     credibility
assessments.” Amnesty Am. v. Town of West                 “Section 301 of the Labor Management
Hartford, 361 F.3d 113, 122 (2d Cir. 2004)            Relations Act (LMRA), 29 U.S.C. § 185
(quoting Weyant v. Okst, 101 F.3d 845, 854            (1994) provides federal courts with
(2d Cir. 1996)); see also Anderson v. Liberty         jurisdiction over petitions brought to confirm
Lobby, Inc., 477 U.S. 242, 248 (1986)                 labor arbitration awards.”        Local 802,
(summary judgment is unwarranted if                   Associated Musicians of Greater N.Y. v.
“evidence is such that a reasonable jury could        Parker Meridien Hotel, 145 F.3d 85, 88 (2d
return a verdict for the nonmoving party”).           Cir. 1998).      “Confirmation of a labor
                                                      arbitration award under LMRA § 301 is ‘a
   Once the moving party meets its burden,            summary proceeding that merely makes what
the opposing party “must do more than                 is already a final arbitration award a
simply show that there is some metaphysical           judgment of the Court.’” N.Y. Med. Ctr. of
doubt as to the material facts. . . . [T]he


                                                  3
Queens v. 1199 SEIU United Healthcare                  provide a basis for a reviewing court to refuse
Workers       E.,    No.       11-CV-04421             to enforce the award.” Id. (citations omitted).
(ENV)(RLM), 2012 WL 2179118, at *4
(E.D.N.Y. June 13, 2012) (quoting N.Y.C.                   Here, the Court concludes that the
Dist. Council of Carpenters Pension Fund v.            arbitrator’s award draws its essence from the
E. Millennium Constr., Inc., No. 03-CV-5122            CBA and that it was based on uncontroverted
(DAB), 2003 WL 22773355, at *2 (S.D.N.Y.               evidence that Bonded Waterproofing Service
Nov. 21, 2003)).                                       had failed to pay $3,312.74 in contributions
                                                       to the Funds for the period January 1, 2016
    The Supreme Court has recognized that              through February 28, 2016. The Collection
the LMRA expresses a “federal policy of                Policy entitles the Funds to recover
settling labor disputes by arbitration,” which         $3,312.74 in deficiencies (of which the Funds
“would be undermined if courts had the final           recovered $3,300), as well as $2,680.37 for
say on the merits of the awards.” See United           pre-award interest, liquidated damages,
Paperworkers Int’l Union, AFL–CIO v.                   attorney’s fees, and the arbitrator’s fee
Misco, Inc., 484 U.S. 29, 36-37 (1987)                 (which is still outstanding). Finally, nothing
(quoting Steelworkers v. Enter. Wheel & Car            in the record suggests “that the arbitrator’s
Corp., 363 U.S. 593, 596 (1960)).                      award was procured through fraud or
Accordingly, “the courts play only a limited           dishonesty or that any other basis for
role when asked to review the decision of an           overturning the award exists.” Trs. for the
arbitrator.” Id. at 36; see also, e.g., Major          Mason Tenders Dist. Council Welfare Fund,
League Baseball Players Ass’n v. Garvey,               Pension Fund, Annuity Fund & Training
532 U.S. 504, 509 (2001); First Nat’l                  Program Fund v. Odessy Constr. Corp., No.
Supermarkets, Inc. v. Retail, Wholesale &              14-CV-1560 (GHW), 2014 WL 3844619, at
Chain Store Food Emps. Union Local 338,                *2 (S.D.N.Y. Aug. 1, 2014) (granting
Affiliated with the Retail, Wholesale & Dep’t          unopposed motion for summary judgment
Store Union, AFL–CIO, 118 F.3d 892, 896                under LMRA). Accordingly, the Court
(2d Cir. 1997); Local 1199, Drug, Hosp. &              confirms the arbitration award and awards
Health Care Emps. Union, RWDSU, AFL–                   petitioners $2,693.11.
CIO v. Brooks Drug Co., 956 F.2d 22, 24-25
(2d Cir. 1992). In this limited role, a court              The Court also awards petitioners interest
must confirm an arbitration award as long as           from the date of the arbitration award through
it “‘draws its essence from the collective             the date of judgment, at a rate of nine percent
bargaining agreement’ and is not the                   per year. “Whether to award prejudgment
arbitrator’s ‘own brand of industrial justice.’”       interest in an action to confirm an arbitration
First Nat’l Supermarkets, 118 F.3d at 896              award is in the discretion of the trial court,
(quoting Misco, 484 U.S. at 36). “Courts are           but there is a ‘presumption in favor of
not authorized to review the arbitrator’s              prejudgment interest.’” N.Y.C. Dist. Council
decision on the merits despite allegations that        of Carpenters v. Gen-Cap Indus., Inc., No. 11
the decision rests on factual errors or                Civ. 8425(JMF), 2012 WL 2958265, at *4
misinterprets the parties’ agreement.” Major           (S.D.N.Y. July 20, 2012) (quoting Waterside
League Baseball Players Ass’n, 532 U.S. at             Ocean Navigation Co. v. Int’l Navigation,
509. Indeed, “serious error,” and                      Ltd., 737 F.2d 150, 154 (2d Cir. 1984)).
“improvident, even silly, factfinding do[ ] not        Although the interest rate is also a



                                                   4
discretionary decision, “[t]he ‘common                  requires an award of attorney’s fees to a plan
practice’ among courts within the Second                that prevails in an action to recover
Circuit is to grant interest at a rate of nine          delinquent contributions under a collective
percent per annum—which is the rate of                  bargaining agreement, see 29 U.S.C.
prejudgment interest under New York State               § 1132(g)(2)(D), “this does not necessarily
law,               N.Y.                 C.P.L.R.        mean that a successful party is also entitled to
§§ 5001-5004—from the time of the award to              its costs and attorney’s fees in bringing a
the date of the judgment confirming the                 petition to confirm an arbitration award,”
award.” Id. (quoting E. Millennium Constr.,             Abondolo v. Jerry WWHS Co., 829 F. Supp.
Inc., 2003 WL 22773355, at *3). In light of             2d 120, 130 (E.D.N.Y. 2011); accord TNS
the presumption in favor of prejudgment                 Mgmt. Servs., 2014 WL 100008, at *4; Dejil
interest, the Court concludes, in its discretion,       Sys., 2012 WL 3744802, at *4.
that petitioners are entitled to such interest at
a rate of nine percent per year.                            Nonetheless, “because a court may, in the
                                                        exercise of its inherent equitable powers,
    In sum, the Court awards petitioners                award attorney’s fees when opposing counsel
$2,693.11, as well as prejudgment interest at           acts in bad faith, attorney’s fees and costs
a rate of nine percent per year from the date           may be proper when a party opposing
of the arbitration award through the date of            confirmation of arbitration award ‘refuses to
judgment.                                               abide by an arbitrator’s decision without
                                                        justification.’” E. Millennium Constr., Inc.,
     III. PETITIONERS’ ENTITLEMENT TO                   2003 WL 22773355, at *2 (quoting Int’l
        ATTORNEY’S FEES AND COSTS                       Chem. Workers Union (AFL-CIO), Local No.
                                                        227 v. BASF Wyandotte Corp., 774 F.2d 43,
    Petitioners also assert that they are               47 (2d Cir. 1985)); see also, e.g., TNS Mgmt.
entitled to attorney’s fees and costs incurred          Servs., 2014 WL 100008, at *4 (collecting
in prosecuting this action.                             cases).
     “The general rule in our legal system is               Here, the Court need not decide whether
that each party must pay its own attorney’s             respondent refused to abide by the
fees and expenses.” Perdue v. Kenny A. ex               arbitrator’s award without justification
rel. Winn, 559 U.S. 542, 550 (2010). Neither            because the Collection Policy obligates
LMRA § 301 nor the Federal Arbitration Act,             employers who fail to make timely
9 U.S.C. § 1 et seq. authorizes the award of            contributions to the Funds to pay attorney’s
attorney’s fees in an action to confirm an              fees and costs incurred in recovering the
arbitration award. See, e.g., Trs. of N.Y.C.            delinquent contributions. (See Am. Pet. Ex.
Dist. Council of Carpenters Pension Fund v.             C arts. 1.1(C)(4), 6.2, 6.3.) This agreement is
TNS Mgmt. Servs., Inc., No. 13-CV-2716                  a sufficient basis upon which to award
(JMF), 2014 WL 100008, at *4 (S.D.N.Y.                  attorney’s fees and costs. See N.Y.C. Dist.
Jan. 10, 2014); Trs. of N.Y.C. Dist. Council of         Council of Carpenters Pension Fund v.
Carpenters Pension Fund v. Dejil Sys., Inc.,            Dafna Constr. Co., 438 F. Supp. 2d 238, 242
No. 12-CV-005 (JMF), 2012 WL 3744802, at                (S.D.N.Y. 2006) (“Whether [the defendant]
*4 (S.D.N.Y. Aug. 29, 2012). Moreover,                  had no justification in refusing to comply
although Section 502(g) of the Employee                 with the arbitrator’s ruling is irrelevant,
Retirement Income Security Act (“ERISA”)


                                                    5
however, because the Agreement itself                   Court has recognized that “the lodestar
requires [the defendant] to pay attorneys’              method produces an award that roughly
fees incurred by the Trustees in seeking                approximates the fee that the prevailing
confirmation. . . . Since the parties bargained         attorney would have received if he or she had
for the awarding of attorneys’ fees in this             been representing a paying client who was
precise circumstance, the Court respects their          billed by the hour in a comparable case.” Id.
agreement and orders [the defendant] to pay             at 551. “The burden is on the party seeking
the costs incurred by the Trustees in seeking           attorney’s fees to submit sufficient evidence
confirmation of the arbitrator’s award.”); Trs.         to support the hours worked and the rates
of N.Y.C. Dist. Council of Carpenters                   claimed.” Hugee v. Kimso Apartments, LLC,
Pension Fund, Welfare Fund, Annuity Fund,               852 F. Supp. 2d 281, 298 (E.D.N.Y. 2012).
& Apprenticeship, Journeyman Retraining,
Educ. & Indus. Fund v. Alliance Workroom                    1. Reasonable Hourly Rate
Corp., No. 13-CV-5096 (KPF), 2013 WL                        A “reasonable hourly rate” is “‘what a
6498165, at *6 (S.D.N.Y. Dec. 11, 2013)                 reasonable, paying client would be willing to
(holding that CBA authorized award of                   pay,’ given that such a party wishes ‘to spend
attorney’s fees and costs in action to confirm          the minimum necessary to litigate the case
arbitration award). Accordingly, the Court              effectively.’” Bergerson v. N.Y. State Office
concludes that petitioners are entitled to              of Mental Health, Cent. N.Y. Psychiatric Ctr.,
recover attorney’s fees and costs.                      652 F.3d 277, 289 (2d Cir. 2011) (quoting
A. Attorney’s Fees                                      Simmons v. N.Y.C. Transit Auth., 575 F.3d
                                                        170, 174 (2d Cir. 2009)). This Court follows
    The Court uses the “lodestar figure,”               the Second Circuit’s “forum rule,” which
which is determined by multiplying the                  “generally requires use of the hourly rates
number of hours reasonably expended on a                employed in the district in which the
case by a reasonable hourly rate, to calculate          reviewing court sits in calculating the
reasonable attorney’s fees. See Hensley v.              presumptively reasonable fee.” Id. at 290
Eckerhart, 461 U.S. 424, 433 (1983); see also           (quoting Simmons, 575 F.3d at 174).            In
Luciano v. Olsten Corp., 109 F.3d 111, 115              Arbor Hill, the Second Circuit also instructed
(2d Cir. 1997). “Both [the Second Circuit]              district courts to consider the factors set forth
and the Supreme Court have held that the                in Johnson v. Georgia Highway Express,
lodestar . . . creates a ‘presumptively                 Inc., 488 F.2d 714 (5th Cir. 1974), abrogated
reasonable fee.’” Millea v. Metro–North R.R.            on other grounds by Blanchard v. Bergeron,
Co., 658 F.3d 154, 166 (2d Cir. 2011)                   489 U.S. 87 (1989). See 522 F.3d at 190. The
(quoting Arbor Hill Concerned Citizens                  twelve Johnson factors are:
Neighborhood Ass’n v. County of Albany,
522 F.3d 182, 183 (2d Cir. 2008)). “[T]he                   (1) the time and labor required;
lodestar figure includes most, if not all, of the           (2) the novelty and difficulty of the
relevant factors constituting a ‘reasonable’                questions; (3) the level of skill
attorney’s fee.” Perdue, 559 U.S. at 553                    required to perform the legal service
(quoting Pennsylvania v. Del. Valley                        properly; (4) the preclusion of
Citizens’ Council for Clean Air, 478 U.S.                   employment by the attorney due to
546, 565-66 (1986)). Thus, the Supreme                      acceptance of the case; (5) the
                                                            attorney’s customary hourly rate;


                                                    6
   (6) whether the fee is fixed or                     handled the prosecution of several ERISA
   contingent; (7) the time limitations                collection actions” (id. ¶ 26) and that “Ms.
   imposed by the client or the                        Vinyard’s primary practice area is the
   circumstances; (8) the amount                       representation of multiemployer employee
   involved in the case and the results                benefit plans in ERISA litigation” (id. ¶ 27).
   obtained; (9) the experience,                       Ms. Marimon also avers that the requested
   reputation, and ability of the                      hourly rate is “similar to or lower than the
   attorneys; (10) the “undesirability” of             rates typically charged by attorneys of
   the case; (11) the nature and length of             commensurate skill and experience in similar
   the professional relationship with the              actions [in the district].” (Id. ¶ 29.)
   client; and (12) awards in similar
   cases.                                                  In light of the prevailing hourly rates in
                                                       this district and all other factors set forth in
Id. at 186 n.3 (quoting Johnson, 488 F.2d at           Arbor Hill and Johnson, the Court concludes
717-19).     “The burden rests with the                that the hourly rate of $225 is too high, given
prevailing party ‘to justify the reasonableness        that Ms. Marimon and Ms. Vinyard
of the requested rate.’” Hugee, 852 F. Supp.           graduated from law school in 2014. Given
2d at 298 (quoting Blum v. Stenson, 465 U.S.           their current level of experience, the Court
886, 895 n.11 (1984)).                                 concludes in its discretion that Ms.
                                                       Marimon’s and Ms. Vinyard’s time shall be
    Courts in this district have concluded that        compensated at $200 per hour.
approximately $200 to $325 is a reasonable
hourly rate for senior associates, and that                Petitioners also request an hourly rate of
$100 to $200 is a reasonable hourly rate for           $100 per month for the work performed by
more junior associates. See, e.g., Pall Corp.          legal assistants. (Id. ¶ 28.) Petitioners do not
v. 3M Purification Inc., Nos. 97-CV-7599               identify the legal assistant for whom fees are
(RRM)(ETB), 03-CV-0092 (RRM)(ETB),                     sought, but upon review of the invoice
2012 WL 1979297, at *4 (E.D.N.Y. June 1,               submitted by petitioners’ counsel, it appears
2012) (collecting cases). Of course, “the              that the entries relating to work performed by
range of ‘reasonable’ attorney fee rates in this       an individual identified with the initials “EC”
district varies depending on the type of case,         were performed by a legal assistant. (See id.
the nature of the litigation, the size of the          Ex. F.) In light of the prevailing hourly rates
firm, and the expertise of its attorneys.”             in this district and all other factors set forth in
Siracuse v. Program for the Dev. of Human              Arbor Hill and Johnson, the Court concludes
Potential, No. 07-CV-2205 (CLP), 2012 WL               that $90 per hour, instead of $100 per hour, is
1624291, at *30 (E.D.N.Y. Apr. 30, 2012).              a reasonable rate for the legal assistant who
                                                       worked on this case. See Trs. of Empire State
    Here, petitioners request an hourly rate of        Carpenters Annuity v. C.R. Edwards Constr.
$225 for Virginia & Ambinder, LLP                      Co., No. 15-CV-5232 (JFB)(ARL), 2016 WL
associates Nicole Marimon and Claire                   6875969, at *6 (E.D.N.Y. Nov. 22, 2016)
Vinyard. (Am. Pet. ¶¶ 26-27.) Ms. Marimon              (awarding $90 per hour for legal assistant).
is a 2014 graduate of Fordham University               Accordingly, the time for “EC” shall be
School of Law and Ms. Vinyard is a 2014                compensated at $90 per hour.
graduate of New York University School of
Law. (Id.) Ms. Marimon avers that she “has


                                                   7
   2. Reasonable Hours                              that Ms. Marimon, Ms. Vinyard, and “EC”
                                                    billed 12.3 hours on this matter. (Id.)
    Having determined a reasonable hourly
rate for petitioners’ counsel and legal                 At the outset, the Court concludes that the
assistant, the Court must determine the             invoice        printout      satisfies      the
reasonable number of hours expended by              contemporaneous records requirement.
petitioners’ counsel in this litigation.            Courts accept the printout of an invoice that
                                                    provides “a clear description of the work
     “The party seeking attorney’s fees also        performed, the time spent on the respective
bears the burden of establishing that the           matter, the attorney who rendered services,
number of hours for which compensation is           and the date the services were performed.”
sought is reasonable.” Custodio v. Am. Chain        Big R Food Warehouses v. Local 338
Link & Constr., Inc., No. 06-CV-7148 (GBD)          RWDSU, 896 F. Supp. 292, 295 (E.D.N.Y.
(HBP), 2014 WL 116147, at *9 (S.D.N.Y.              1995); see also, e.g., Home Loan Inv. Bank,
Jan. 13, 2014) (citing Cruz v. Local Union          F.S.B. v. Goodness & Mercy, Inc., No. 10-
No. 3 of Int’l Bhd. of Elec. Workers, 34 F.3d       CV-4677 (ADS)(ETB), 2012 WL 1078963,
1148, 1160 (2d Cir. 1994)). “Applications           at *7 (E.D.N.Y. Jan. 4, 2012), report and
for fee awards should generally be                  recommendation adopted, 2012 WL 1078886
documented by contemporaneously created             (E.D.N.Y. Mar. 30, 2012); Fuerst v. Fuerst,
time records that specify, for each attorney,       No. 10-CV-3941, 2012 WL 1145934, at *4
the date, the hours expended, and the nature        (E.D.N.Y. Apr. 5, 2012); New Paltz Cent.
of the work done.” Kirsch v. Fleet St., Ltd.,       Sch. Dist. v. St. Pierre, No. 02-CV-981
148 F.3d 149, 173 (2d Cir. 1998). “Hours            (FJS)(RFT), 2007 WL 655603, at *1-2
that are ‘excessive, redundant, or otherwise        (N.D.N.Y. Feb. 26, 2007); Boster v. Braccia,
unnecessary,’ are to be excluded, and in            No. 06-CV-4756 (JG)(RER), 2007 WL
dealing with such surplusage, the court has         4287704, at *2 (E.D.N.Y. Dec. 4, 2007). The
discretion simply to deduct a reasonable            time record submitted by petitioners provides
percentage of the number of hours claimed           this information in sufficient detail, as it
‘as a practical means of trimming fat from a        includes a description of the work performed,
fee application.’” Id. (quoting Hensley, 461        the initials of the individual who performed
U.S. at 434; then quoting N.Y. Ass’n for            the work, the dates on which the work was
Retarded Children, Inc. v. Carey, 711 F.2d          performed, and the amount of time spent on
1136, 1146 (2d Cir. 1983)); see also Lunday         the various projects (Am. Pet. Ex. F), and Ms.
v. City of Albany, 42 F.3d 131, 134 (2d Cir.        Marimon avers that it is a contemporaneous
1994) (“We do not require that the court set        time record (id. ¶ 25).
forth item-by-item findings concerning what
may be countless objections to individual               In addition, the Court concludes that 12.3
billing items.”).                                   hours is a reasonable number of hours billed,
                                                    given the description of the tasks performed
    Petitioners have submitted a printout of        and the fact that the motion was unopposed.
an invoice sent by Virginia & Ambinder,             Accordingly, the Court calculates the
LLP to the Funds for professional services          lodestar figure to be $2,141.00.
rendered in connection with the instant
action. (Am. Pet. Ex. F.) This invoice shows            The Court sees no reason to depart from
                                                    the lodestar figure in this case. See, e.g.,


                                                8
